Citation Nr: 1017359	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a pilonidal cyst.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Maine Veterans' Services

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to 
December 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 2007 and April 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Togus, Maine, which denied the benefits sought 
on appeal.  The November 2007 rating decision denied 
reopening the Veteran's claims for service connection for 
hearing loss and tinnitus.  The April 2008 rating decision 
granted service connection for residuals of a pilonidal cyst 
and assigned a noncompensable evaluation effective from 
January 16, 2008.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review.

A hearing was held on August 17, 2009, in Togus, Maine, 
before Kathleen K. Gallagher, a Veterans Law Judge, who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.

The merits of the claim for service connection for left ear 
hearing loss will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed July 2005 rating decision denied service 
connection for bilateral hearing loss.

3.  The evidence received since the July 2005 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for left ear hearing loss.

4.  The evidence received since the July 2005 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for right ear hearing loss.

5.  An unappealed May 2006 rating decision severed service 
connection for tinnitus.

6.  The evidence received since the May 2006 rating decision, 
by itself, or in conjunction with previously considered 
evidence, does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
tinnitus.

7.  The Veteran's residuals of a pilonidal cyst are not 
productive of limitation of function.





CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied the claim for 
service connection for bilateral hearing loss, is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 
(2009).

2.  The evidence received subsequent to the July 2005 rating 
decision denying left ear hearing loss is new and material, 
and the claim for service connection for left ear hearing 
loss is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).

3.   The evidence received subsequent to the July 2005 rating 
decision denying right ear hearing loss is not new and 
material, and the claim for service connection for right ear 
hearing loss is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

4.  The May 2006 rating decision, which severed service 
connection for tinnitus, is final. 38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2009).

5.  The evidence received subsequent to the May 2006 rating 
decision is not new and material, and the claim for service 
connection for tinnitus is not reopened. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

6.  The criteria for an initial compensable evaluation for 
residuals of a pilonidal cyst have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.118, Diagnostic Code 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

With respect to the Veteran's claim for a higher initial 
evaluation, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for residuals of a pilonidal cyst.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, the Court 
held that in cases where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. See 
also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because 
the notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify has been 
satisfied with respect to the issue of entitlement to a 
higher initial evaluation for his residuals of a pilonidal 
cyst.

With respect to the Veteran's application to reopen his claim 
for service connection for left ear hearing loss, the RO had 
a duty to notify the Veteran of what information or evidence 
was needed in order reopen his claim.  The law specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
Veteran's claim for service connection for left ear hearing 
loss, and therefore, regardless of whether the requirements 
have been met in this case, no harm or prejudice to the 
appellant has resulted.  Therefore, the Board concludes that 
the current laws and regulations have been complied with, and 
a defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication. Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for right ear hearing loss and tinnitus, the RO 
did provide the appellant with notice in August 2007 prior to 
the initial decisions on the claims in November 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to reopen his previously denied clams for service 
connection.  Specifically, the August 2007 letter indicated 
that in order to establish service connection the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.

The August 2007 letter also explained that the Veteran was 
previously denied service connection for right ear hearing 
loss and tinnitus in a July 2005 and May 2006 rating 
decisions, respectively.  The letter stated that new and 
material evidence was necessary to reopen those claims.  It 
was noted that the evidence must be in existence and be 
submitted to VA for the first time in order to be new and 
that the additional existing evidence must pertain to the 
reason his claims were previously denied in order to be 
considered material.  The letter further explained that new 
and material evidence must raise a reasonable possibility of 
substantiating the claims and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  In addition, the August 2007 letter 
specifically informed the Veteran that the claim for service 
connection for right ear hearing loss was previously denied 
because a VA examiner did not believe that his current 
disorder was related to his military noise exposure.  He was 
also informed that service connection for tinnitus had been 
severed because the medical evidence and the opinion of a VA 
examiner indicated that the disorder was not caused by his 
military service.   

Based on the foregoing, the August 2007 essentially notified 
the Veteran to look to the bases for the previous denials to 
determine what evidence would be new and material to reopen 
the claims. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the statements of the case (SOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2007 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request all records held by Federal agencies, such as 
service treatment records, military records, and VA medical 
records.  The Veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.  

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2007 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the letter stated that it was the Veteran's 
responsibility to ensure that VA receives all requested 
records that are not in the possession of a Federal 
department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the August 2007 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition. The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  He was 
also provided the opportunity to testify at a hearing before 
the Board.

Additionally, the Veteran was afforded VA examinations in 
March 2008 and July 2008 in connection with his claim for a 
higher initial evaluation, and an additional opinion was 
provided in September 2008.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate. Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the July 2008 VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
claims file and all pertinent evidence of record as well as 
on a physical examination, and fully addresses the rating 
criteria that are relevant to rating the disabilities in this 
case. 

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected residuals of a pilonidal cyst since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his application 
to reopen his claims for service connection for right ear 
hearing loss and tinnitus.  However, the duty to provide a 
medical examination and/or obtain a medical opinion in a 
claim for disability compensation benefits does not apply in 
cases involving an attempt to reopen a finally adjudicated 
claim unless new and material evidence is presented or 
secured. See 38 C.F.R. § 3.159(c) (4) (III) (2009).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing those 
statements of the case (SOC), which informed them of the laws 
and regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


I.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating 
assigned for a disability at the time that service connection 
for that disability is granted, evidence contemporaneous with 
the claim and with the initial rating decision granting 
service connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.  

The Veteran is currently assigned a noncompensable evaluation 
for his residuals of a pilonidal cyst effective from January 
16, 2008, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 
7805.  The Board notes that during the pendency of this 
appeal, VA amended the rating criteria for the evaluation of 
scars, which became effective on October 23, 2008.  However, 
it was specifically noted that this amendment shall apply to 
all applications for benefits received by VA on or after 
October 23, 2008.  A veteran whom VA rated before such date 
under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 
may request review under these clarified criteria, 
irrespective of whether his or her disability has worsened 
since the last review.  The effective date of any award, or 
any increase in disability compensation, based on this 
amendment will not be earlier than the effective date of this 
rule, but will otherwise be assigned under the current 
regulations regarding effective dates. See 73 Fed. Reg. 54708 
(Sept. 23, 2008).

In this case, the Veteran filed his claim for service 
connection in January 2008.  An April 2008 rating decision 
granted service connection for residuals of a pilonidal cyst 
and assigned a noncompensable evaluation effective from 
January 16, 2008.  The Veteran then submitted a notice of 
disagreement in April 2008 seeking a higher initial 
evaluation.  All of these actions occurred prior to the 
amendment to the rating criteria, and he has not requested a 
review under the new criteria.  As such, the Veteran's 
pending claim currently on appeal will be reviewed under the 
criteria in effect prior to October 23, 2008.

Diagnostic Code 7805 indicates that scars should be rated on 
limitation of function of affected part.  However, the 
Veteran has not been shown to have limitation of function due 
to his scar.  In fact, the July 2008 VA examiner stated that 
there was no limitation of motion or other function caused by 
the scar.  As such, a compensable evaluation is not warranted 
under Diagnostic Code 7805.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case." Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code. See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

While the Board has considered whether an increased 
evaluation would be in order under other relevant diagnostic 
codes, the Board finds that the criteria for a compensable 
rating are simply not met. See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804.  In this regard, 
Diagnostic Code 7800 provides the criteria for the evaluation 
of the disfigurement of the head, face, or neck, and as such, 
is not applicable to the Veteran's claim for a higher initial 
evaluation for his service-connected residuals of a pilonidal 
cyst.  

In addition, the medical evidence of record does not show the 
Veteran to have scars other than on the head, face, or neck 
that are deep or that cause limited motion; scars other than 
on the head, face, or neck that are superficial and that do 
not cause limited motion and have an area or areas of 144 
square inches or greater; or, superficial, unstable scars.  
In fact, the March 2008 VA examiner indicated that the scar 
measured four millimeters by two millimeters and that there 
were no skin or systemic symptoms.  The July 2008 VA examiner 
also noted that the scar was located at the tip of the 
gluteal cleft and measured approximately one and a half 
inches.  There was keloid formation, but the scar was 
nonadherent without inflammation, edema, or irregularity of 
the skin.  It was considered stable and superficial, and 
there was no induration or inflexibility of the skin.  
Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
7801, 7802, and 7803.   

The Board does acknowledge the Veteran's reports that his 
scar causes irritation and pain, and the July 2008 VA 
examiner noted that there was pain to palpation.  However, 
the examiner also stated that there was no objective pain due 
to the scar and believed that there was coccynia with 
arthritic changes that was causing the pain in the same area 
as the scar.  An additional opinion was provided in September 
2008 after a neurologist reviewed the claims file.  He stated 
that there was no objective pain due to the scar from the 
pilonidal cyst and that pain in the area was instead 
secondary to the Veteran's coccydynia condition with 
arthritic changes.  The examiner also commented that there 
are no current residuals from the pilonidal cyst.  The Board 
notes that the Veteran is separately service-connected for 
sacrococcygeal arthrosis.  Separate disability ratings may 
only be assigned for distinct disabilities resulting from the 
same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  As such, the 
manifestations of the  Veteran's sacrococcygeal arthrosis, 
including the resulting pain, cannot be considered in the 
evaluation of residuals of a pilonidal cyst.  Thus, the 
medical evidence does not show the Veteran to have a 
superficial scar that is painful on examination, and the 
Board finds that the Veteran is not entitled to a higher or 
separate evaluation under Diagnostic Code 7804.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the Veteran's claim for a higher initial evaluation 
for residuals of a pilonidal cyst.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the Veteran's service-connected residuals of 
a pilonidal cyst have caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
disability under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 
Vet. App. 111 (2008).


II.  New and Material 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid. 38 C.F.R. § 
3.303(d) (2009).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable."  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action.  Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, where the government fails to 
rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served during a period of war or after December 
31, 1946, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service findings to the injury in service (as opposed to 
intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

As will be discussed in detail below, the Veteran's claims 
for service connection for left ear hearing loss, right ear 
hearing loss, and tinnitus have been previously considered 
and denied by the RO in final rating decisions.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as were the applications to 
reopen the claims in this case, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance. See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed. See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).


A.  Left Ear Hearing Loss

The Board observes that the Veteran's claim for service 
connection for left ear hearing loss was previously 
considered and denied by the RO in a rating decision dated in 
July 2005.  The Veteran filed a notice of disagreement in 
July 2006, and a statement of the case was issued in April 
2007.  The Veteran did submit a substantive appeal in July 
2007; however, that submission was not timely.  In this 
regard, applicable regulations provide that a substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the SOC to the veteran 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever comes later. 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision. Roy v. Brown, 5 Vet. App. 
554, 556 (1993). See also YT v. Brown, 9 Vet. App. 195 
(1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992). Cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).  The RO did notify 
the Veteran in a July 2007 letter that his substantive appeal 
was untimely and that his appeal was considered closed.  
However, he did not appeal the decision regarding the 
timeliness of his substantive appeal.  As such, the July 2005 
rating decision became final. 38 C.F.R. §§ 20.200, 20.202, 
20.1103.

Nevertheless, the RO did accept the Veteran's July 2007 
substantive appeal as an application to reopen his claim for 
service connection for left ear hearing loss.  However, the 
November 2007 rating decision now on appeal denied the claim 
on the basis that new and material evidence had not been 
submitted.

In the July 2005 rating decision, the RO observed that the 
Veteran's service treatment records did not document any left 
ear hearing loss.  It was also noted that there was no 
medical evidence showing a diagnosis of or treatment for 
hearing loss shortly following his separation from service.  
Therefore, the RO determined that service connection was not 
warranted for left ear hearing loss.

The evidence associated with the claims file subsequent to 
the July 2005 rating decision includes private medical 
records, VA medical records, VA examination reports, medical 
literature, information obtained from the Internet, service 
personnel records, and hearing testimony, as well as the 
Veteran's own assertions.   

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the July 2005 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for a left ear 
hearing loss.  The majority of this evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds the private medical records to be material because they 
relate to an unestablished fact that is necessary to 
substantiate the claim.  In this regard, a September 2006 
letter from a private physician indicates that the Veteran 
has a slight high frequency sensorineural hearing loss in the 
left ear.  In addition, a January 2009 audiology report from 
the Veteran's employer includes audiometric readings 
contained on a graph.  Although the audiologist did not 
provide an interpretation of the graph, the results do appear 
to show that the Veteran met the VA standards for left ear 
hearing loss pursuant to 38 C.F.R. § 3.385. See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  The Board must presume 
the credibility of this evidence for the purpose of 
determining whether it constitutes new and material evidence 
needed to reopen the claims and may not assess its probative 
weight in relation or comparison to other evidence for 
reopening purposes. See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  As such, there is evidence showing that the 
Veteran may currently have left ear hearing loss, which was 
an unestablished fact at the time of the July 2005 rating 
decision.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for left ear 
hearing loss.  However, as will be explained below, the Board 
is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be addressed.


B.  Right Ear Hearing Loss

The Board observes that the Veteran's claim for service 
connection for right ear hearing loss was previously 
considered and denied by the RO in a rating decision dated in 
July 2005.  The Veteran filed a notice of disagreement in 
July 2006, and a statement of the case was issued in April 
2007.  The Veteran did submit a substantive appeal in July 
2007; however, as previously discussed, that submission was 
not timely.  The RO did inform the Veteran in a July 2007 
letter that his substantive appeal was untimely and that his 
appeal was considered closed.  However, he did not appeal the 
decision regarding the timeliness of his substantive appeal.  
As such, the July 2005 rating decision became final. 38 
C.F.R. §§ 20.200, 20.202, 20.1103.

The RO has accepted the Veteran's July 2007 substantive 
appeal as an application to reopen his claim for service 
connection for right ear hearing loss.  However, the November 
2007 rating decision now on appeal denied the claim on the 
basis that new and material evidence had not been submitted.

In the July 2005 rating decision, the RO observed that the 
Veteran's service treatment records showed that he had right 
ear hearing loss that preexisted his military service.  It 
was noted that there must be objective evidence indicating 
that the preexisting disorder had worsened in service.  The 
RO determined that there was no evidence showing that the 
disorder had permanently worsened as a result of service and 
that he had not submitted medical evidence showing a 
diagnosis of or treatment for hearing loss shortly following 
his separation from service.  Therefore, the RO concluded 
that service connection was not warranted for right ear 
hearing loss.

As the previous denial of service connection was premised on 
a finding that the disorder preexisted service and was not 
aggravated by service, for evidence to be new and material in 
this matter, (i.e., relating to an unestablished fact 
necessary to substantiate the claim and raising a reasonable 
possibility of substantiating the claim), it would have to 
tend to show that the Veteran's right ear hearing loss was 
aggravated by service.

The evidence associated with the claims file subsequent to 
the July 2005 rating decision includes private medical 
records, VA medical records, VA examination reports, medical 
literature, information obtained from the Internet, service 
personnel records, and hearing testimony, as well as the 
Veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for right 
ear hearing loss.

With respect to the private medical records, the Board finds 
that they are new in that they were certainly not of record 
at the time of the July 2005 rating decision. However, some 
of those records are not probative in that they do not 
document any complaints, treatment, or diagnosis of hearing 
loss.  The Board does acknowledge that some of those records 
do indicate that the Veteran was evaluated for such a 
disorder.  In particular, a September 2006 letter from a 
private physician indicated that the Veteran had been seen 
for an audiological evaluation and noted that he had a 
moderate to severe high frequency sensorineural dip in the 
right ear.  A January 2009 report from the Veteran's report 
also documented the findings of a hearing evaluation.  
However, those records are not probative, as they fail to 
provide a nexus between a current disorder and the Veteran's 
military service.  Indeed, there was no indication that the 
Veteran's current right ear hearing loss was incurred in or 
aggravated by his military service.  As such, these records 
do not relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the private medical records are not new and 
material.

In regards to the VA medical records, the Board observes that 
a May 2007 audiology note is new because it was not of record 
at the time of July 2005 rating decision.  It was noted that 
the Veteran was seen for auditory brainstream response 
testing to rule out retrocochlear pathology.  Although the 
record documented him as having hearing loss, the audiologist 
did not provide any opinion as to the etiology of the 
disorder.  As such, there was no indication that the 
Veteran's right ear hearing loss was related to his military 
service.  Thus, the VA medical record is not probative and 
does not constitute new and material evidence.

In addition, the Board notes that the March 2008, July 2008, 
and April 2009 VA examination reports as well as an undated 
VA medical opinion and a September 2008 VA medical opinion 
are new.  However, the March 2008 and July 2008 VA 
examination reports and the September 2008 VA medical opinion 
are not probative in that they do not document any 
complaints, treatment, or diagnosis of hearing loss.  
Instead, they pertain to the Veteran's pilonidal cyst.  The 
April 2009 VA examination report and the undated VA medical 
opinion do discuss the Veteran's hearing loss.  However, the 
April 2009 VA examiner did not provide any opinion as to the 
etiology of the Veteran's right ear hearing loss, and the 
undated medical opinion actually provided a negative nexus 
opinion.  In particular, the examiner opined that it was less 
likely as not that there was an increase in severity of the 
Veteran's preexisting right ear hearing loss during his 
military service.  As such, none of these reports raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the VA examination 
reports and medical opinions are not material.

With respect to the medical literature, the Board finds that 
it is new in that it was certainly not of record at the time 
of the July 2005 rating decision.  However, those records are 
not probative in that they do not discuss hearing loss.  
Instead, the literature pertains to pilonidal cysts.  Thus, 
the evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the medical literature is not new and material.

The Board also observes that the Veteran has submitted 
information from the Internet pertaining to the USS John F. 
Kennedy.  This information was not of record at the time of 
the July 2005 rating decision.  However, it does not provide 
a medical opinion that the Veteran's right ear hearing loss 
was incurred in or aggravated by his military service.  
Therefore, the Board finds that such information does not 
constitute new and material evidence.

In addition, the Veteran has submitted a copy of a service 
personnel record.  In particular, he submitted a September 
1982 letter from a Captain in the United States Navy 
acknowledging his superior performance of duty while serving 
in the Aircraft Intermediate Maintenance Department's Ground 
Support Equipment Division on the USS John F. Kennedy during 
the Mediterranean /Indian Ocean deployment from January 1982 
to July 1982.  Applicable regulations provide that, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records. 38 C.F.R. § 3.156(c)(1)(i).  
Although this service personnel record was not associated 
with the claims file at the time of the July 2005 rating 
decision, the Board finds that it is not relevant to the 
Veteran's current claim because it does not pertain to an in-
service event or injury or hearing loss.

As for the Veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
appellant has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to etiology of his right 
ear hearing loss. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Generally, laypersons are not competent 
witnesses when it comes to offering medical opinions or 
diagnoses, and such evidence does not provide a basis on 
which to reopen a claim of service connection. Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the July 
2005 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the Veteran currently has right ear hearing loss that 
was aggravated by his military service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the appellant's previously denied claim 
for service connection for right ear hearing loss.


C.  Tinnitus 

The Veteran originally filed a claim for service connection 
for tinnitus in December 2004, and a July 2005 rating 
decision granted that claim and assigned a 10 percent 
disability evaluation effective from December 23, 2004.  
However, the RO subsequently proposed to sever service 
connection for tinnitus in an August 2005 rating decision, 
and a May 2006 rating decision effectuated the severance.  
The Veteran did submit a notice of disagreement with the May 
2006 rating decision, and a statement of the case was issued 
in April 2007.  Although the Veteran did submit a substantive 
appeal in July 2007, that submission was considered untimely.  
The RO informed the Veteran in a July 2007 letter that his 
substantive appeal was untimely and that his appeal was 
considered closed.  However, he did not appeal the decision 
regarding the timeliness of his substantive appeal.  As such, 
the May 2006 rating decision became final. 38 C.F.R. §§ 
20.200, 20.202, 20.1103.

Nevertheless, the RO accepted the Veteran's July 2007 
substantive appeal as an application to reopen his claim for 
service connection for tinnitus.  However, the November 2007 
rating decision now on appeal denied the claim on the basis 
that new and material evidence had not been submitted.

In the May 2006 rating decision, the RO observed that the 
medical evidence and the opinion of a VA examiner indicated 
that the Veteran's tinnitus was not caused by his military 
service.  It was noted that the examiner's opinion had 
changed based on a review of the record in its entirety as 
well as on the examination.  His testimony concerning noise 
exposure was also considered, but the RO found that it did 
not outweigh the medical opinion.  Therefore, the RO severed 
service connection for tinnitus effective from August 1, 
2006.

The evidence associated with the claims file subsequent to 
the May 2006 rating decision includes private medical 
records, VA medical records, VA examination reports, medical 
literature, information obtained from the Internet, service 
personnel records, and hearing testimony, as well as the 
Veteran's own assertions.  However, the Board finds that such 
evidence is not new and material within the meaning of the 
laws and regulations set forth above, and as such, there is 
no basis to reopen the claim for service connection for 
tinnitus.

With respect to the private medical records and VA medical 
records, the Board finds that they are new in that they were 
certainly not of record at the time of the May 2006 rating 
decision. However, some of those records are not probative in 
that they do not document any complaints, treatment, or 
diagnosis of tinnitus.  The Board does acknowledge that some 
of those records do indicate that the Veteran was evaluated 
for such a disorder.  In particular, a September 2006 letter 
from a private physician indicated that the Veteran reported 
having significant noise exposure in the military that 
resulted in bilateral tinnitus.  However, the physician 
himself did not comment on the etiology of disorder.  As 
such, he did not render his own medical opinion, and the 
Board notes that mere recitation of the Veteran's self- 
reported lay history would not constitute competent medical 
evidence of diagnosis or causality. See LeShore v. Brown, 8 
Vet. App. 406 (1996).  Thus, the September 2006 letter is not 
probative.  Therefore, these records do not raise a 
reasonable possibility of substantiating the claim, and the 
Board finds that the private and VA medical records are not 
new and material.

In addition, the Board notes that the March 2008, July 2008, 
and April 2009 VA examination reports as well as an undated 
VA medical opinion and a September 2008 VA medical opinion 
are new.  However, the March 2008 and July 2008 VA 
examination reports and the September 2008 VA medical opinion 
are not probative in that they do not document any 
complaints, treatment, or diagnosis of tinnitus.  Instead, 
they pertain to the Veteran's pilonidal cyst.  Similarly, the 
undated VA medical opinion discussed the Veteran's hearing 
loss, but did not address the etiology of his tinnitus.  The 
April 2009 VA examiner also noted the Veteran's report of 
tinnitus, but there was no discussion of whether the disorder 
was related to his military service.   As such, none of these 
reports relate to an unestablished fact necessary to 
substantiate the claim, nor do they raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board concludes that the VA examination reports and medical 
opinions are not material.

With respect to the medical literature, the Board finds that 
it is new in that it was certainly not of record at the time 
of the May 2006 rating decision.  However, those records are 
not probative in that they do not discuss tinnitus.  Instead, 
the literature pertains to pilonidal cysts.  Thus, the 
evidence does not raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
the medical literature is not new and material.

The Board also observes that the Veteran has submitted 
information from the Internet pertaining to the USS John F. 
Kennedy.  This information was not of record at the time of 
the May 2006 rating decision.  However, it does provide a 
medical opinion that the Veteran's tinnitus is related to his 
military service.  Therefore, the Board finds that such 
information does not constitute new and material evidence.

As previously discussed, the Veteran has also submitted a 
copy of a service personnel record, namely a September 1982 
letter from a Captain in the United States Navy acknowledging 
his superior performance of duty.  Although this service 
personnel record was not associated with the claims file at 
the time of the May 2006 rating decision, the Board finds 
that it is not relevant to the Veteran's current claim 
because it does not pertain to an in-service event or injury 
or tinnitus.

As for the Veteran's hearing testimony and other statements, 
the Board finds that the appellant's assertions alone cannot 
be dispositive of the issue for purposes of reopening the 
claim.  The record on appeal does not indicate that the 
appellant has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to etiology of his 
tinnitus. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the May 
2006 rating decision continues to be absent.  Specifically, 
there remains no competent medical evidence that indicates 
that the Veteran currently has tinnitus that is related to 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
appellant's previously denied claim for service connection 
for tinnitus.


ORDER

An initial compensable evaluation for residuals of a 
pilonidal cyst is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for left ear hearing loss 
is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right ear hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such assistance 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in 
April 2009 in connection with his claim for service 
connection for left ear hearing loss.  The examination 
results did not show him to meet VA standards for hearing 
loss pursuant to 38 C.F.R. § 3.385.  However, as discussed 
above, the results of a January 2009 audiogram suggest that 
he may have current left ear hearing loss.  The Court held 
that the requirement of a current disability is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim. McClain v. Nicholson, 21 Vet. App. 319, 312 
(2007).  Nevertheless, the private audiogram results were 
provided in graph form, and the record does not contain an 
interpretation of those findings. See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (noting that, because interpreting 
results from an audiometric graph involves fact finding, the 
Court is precluded from engaging in such fact finding in the 
first instance, and remanding in part because the Board did 
not discuss the results of the private audiometric testing); 
38 C.F.R. § 4.85(a).  In fact, the April 2009 VA examiner did 
not discuss those recent results.  Therefore, the Board finds 
that a clarifying medical opinion is necessary for the 
purpose of determining the nature and etiology of any left 
ear hearing loss that may be present.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should refer the Veteran's claims 
folder to the April 2009 VA examiner or, 
if he is unavailable, to another suitably 
qualified VA examiner for a clarifying 
opinion as to the nature and etiology of 
any left ear hearing loss that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and 
statements.  The examiner should also 
provide an interpretation of any 
audiometric findings contained on a 
graph.

It should be noted that the absence of 
in-service evidence of a hearing 
disability during service is not always 
fatal to a service connection claim. See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing 
loss disability and a medically sound 
basis for attributing that disability to 
service may serve as a basis for a grant 
of service connection for hearing loss 
where there is credible evidence of 
acoustic trauma due to significant noise 
exposure in service, post-service 
audiometric findings meeting the 
regulatory requirements for hearing loss 
disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to 
the injury in service. See Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, 
at least as likely as not) that the 
Veteran currently has left ear hearing 
loss that is causally or etiologically 
related to his military service, 
including noise exposure.  In so doing, 
the examiner should discuss the findings 
of the January 2009 private audiological 
evaluation.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that the 
current disability is the result of an 
event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  The RO should readjudicate the remaining issues on 
appeal.  If the benefits sought are not granted, the 
appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


